Citation Nr: 0926500	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date prior to August 3, 
2001 for the grant of service connection for the cause of the 
Veteran's death (dependency and indemnity compensation (DIC) 
benefits).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran had active service from May 1951 to August 1976.  
The Veteran died in 1993.  The appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO 
denied granting an effective date earlier than August 3, 2001 
for the award of DIC benefits.  The appellant timely appealed 
the RO's February 2005 rating decision to the Board. 

In an April 2009 statement to the Board, the appellant 
canceled her scheduled June 2009 hearing before a Veterans 
Laws Judge of the Board in Washington, D.C.  As she has not 
indicated that her hearing be rescheduled, her request is 
deemed withdrawn.  38 C.F.R. §§ 20.702, 20.704 (2008).


FINDINGS OF FACT

1.  The Veteran died in 1993, while lawfully married to the 
appellant. 

2.  The appellant filed an initial and formal claim for DIC 
benefits that was received at the RO on August 3, 2001. 

3.  By an April 2003 rating decision, the RO granted service 
connection for the cause of the veteran's death (DIC 
benefits); an effective date of August 3, 2001 was assigned.  
The appellant did not initiate an appeal with a notice of 
disagreement with the August 3, 2001 effective date for the 
grant of service connection for DIC benefits within the 
allowed time period.  
4.  In September 2004, the appellant filed a freestanding 
claim for an effective date prior to August 3, 2001 for the 
award of DIC benefits, retroactive to the date of the 
veteran's death (1993).

5.  The evidence does not raise, nor has a valid claim of 
clear and unmistakable error (CUE) been stated by or on 
behalf of, the appellant. 


CONCLUSION OF LAW

The appellant's freestanding claim for an effective date 
prior to August 3, 2001, for the award of DIC benefits, is 
not authorized by law.  38 U.S.C.A. §§ 5101, 5105, 5110 (West 
2002); 38 C.F.R. §§ 3.152, 3.153, 3.400, 20.302, 20.1103 
(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.  However, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). In this instance, the law is dispositive 
of the matter, and no further discussion of the duty to 
notify and assist is necessary.

In any event, the claim is presently denied on the basis that 
the appellant, the Veteran's surviving spouse, did not file a 
claim of entitlement for VA benefits prior to August 2001- a 
fact of record conceded by the appellant.  In these 
circumstances, further development of the claim is not 
warranted.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Merits of the Claim

The appellant requests that she be granted an effective date 
for DIC benefits from 1993, the year the Veteran died.  She 
argues that prior to filing her initial and formal claim for 
DIC benefits with VA in August 2001, she was unaware of the 
application procedure for filing a cause-of-death-type claim.  
(See, VA form 9, received by VA in September 2005). 

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the claim may 
not be granted as a matter of law. 

The effective date of an award of death compensation, 
dependency and indemnity compensation, or death pension for 
which application is received within one year from the date 
of death shall be the first day of the month in which the 
death occurred.  Otherwise, the effective date will be the 
date of receipt of claim. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).

The facts of this case are not in dispute.  By an April 2003 
rating decision, the RO granted service connection for the 
cause of the veteran's death, effective August 3, 2001--the 
date VA received the appellant's initial and formal claim for 
DIC benefits.  The appellant was notified of this decision 
and of her appeal rights that same month.  The April 2003 
decision became final when the appellant did not initiate an 
appeal with a notice of disagreement with the August 3, 2001 
effective date for the grant of service connection for DIC 
benefits within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c); 38 C.F.R. §§ 20.201, and 20.302(a).  

In September 2004, the appellant filed a claim for an 
effective date for the award of DIC retroactive to the date 
of the veteran's death (1993).  (See, VA Form 21-4138, 
Statement in Support of Claim, received by VA in September 
2004).  In the appealed February 2005 rating action, the RO 
denied the assignment of an effective date earlier than 
August 3, 2001 for the grant of DIC benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Rudd v. Nicholson, 20 Vet. App. 
296 (2006), which controls in this case.  In that case, the 
Court held that a final decision of the Secretary was subject 
to revision only on the grounds of clear and unmistakable 
error (CUE), or upon the presentation of new and material 
evidence to reopen. However, because the proper effective 
date for an award based on a claim to reopen can be no 
earlier than the date on which that claim was received, only 
a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim 
and dismissed the case.

Such is also true in this case.  Here, the April 2003 rating 
decision assigning the effective date of August 3, 2001 for 
the award of DIC benefits is final.  No claim based on CUE in 
that decision has been raised by the evidence, filed or 
adjudicated.  Thus, because the submission of new and 
material evidence could not result in an earlier effective 
date, there is no proper claim, and the appeal must be 
dismissed.

The Board has carefully considered the appellant's arguments 
that she was unaware that in order to received an earlier 
effective date, she would have had to have filed her claim 
for DIC benefits within one year of the Veteran's death in 
1993.  However, there is no statutory or regulatory provision 
which mandates that VA provide such notice. The Court has 
held that VA does not have a duty to provide Veterans or 
other appellants with personal notice of their eligibility 
for specific types of benefits, only that information which 
would substantiate claims for certain benefits when filed.  
Compare Hill v. Derwinski, 2 Vet. App. 451 (1991) and 
Veterans Claims Assistance Act (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).
.

Ultimately, it is the claimant's responsibility to contact VA 
and request specific information about a specific type of 
benefit.  Again, there is no written document in the claims 
file indicating the appellant attempted to obtain information 
about service connection for death benefits until August 
2001.

Moreover, although it is indeed regrettable that the 
appellant may not have fully understood the procedures for 
obtaining benefits to which she was entitled, payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See Office of Personnel 
Management (OPM) v. Richmond, 496 U.S. 414, 426 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 
Vet. App. 346, 351 (1995) (holding that inaccurate advice 
does not create any legal right to benefits where such 
benefits are otherwise precluded); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim set forth in 38 U.S.C.A. § 5110(a) prevails 
over a general outreach statute, 38 U.S.C.A. § 7722, which 
provides that VA should inform individuals of their potential 
entitlement to VA benefits when VA is aware or reasonably 
should be aware of such potential entitlement.  See Rodriguez 
v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also 
VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice 
required by 38 U.S.C.A. § 7722 may not provide a basis for 
awarding retroactive benefits in a manner inconsistent with 
express statutory requirements.").

In short, the Board cannot by law grant the benefit the 
appellant seeks. See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").

In light of the above, the appellant's freestanding claim for 
an earlier effective date for DIC seeks an outcome not 
provided by law.  When the law is dispositive against a 
claim, as here, the claim must be denied or the appeal 
terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to August 3, 2001 for the grant of 
service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


